DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0086707 (herein Saita) as evidenced by US 5,643,999 (herein Lee) and US 2010/0068432 (herein Horasawa).  
As to claim 7, Saita discloses compositions.  See abstract and examples.  While not specifically, reciting for a “weather strip material”, the limitation in the preamble is a recitation of intended use, which is given little patentable weight. See MPEP 2111.02.   In the instant case, the composition is substantially similar and is capable of being utilized in weather strip materials.  
Saita discloses examples with TPO, very low density polyethylene (VLDPE) and a compatibilizer.  See figure 1, which is a table and the examples.  Also see paragraphs 9-13 and 20 of the broader disclosure, which read on the claims. The TPO is a mixture of “hard” (crystalline, see paragraph 9) polypropylene (alpha olefin resin) and ethylene propylene (alpha olefin) copolymer rubber (EPDM), reading on components B and A respectively.  See paragraph 34.  
Note that VLDPE is a crystalline ethylene resin reading on component D.  See col. 3, lines 35-38 and col. 4, lines 50-55 of Lee for evidence.
The compatibilizer is exemplified as ethylene ethyl acrylate.  However, the broader disclosure teaches that the compatibilizer is olefin crystal ethylene butylene olefin crystal-block copolymer (CEBC).  See paragraph 20.  CEBC is known to be a olefin block copolymer from a hydrogenation product of a block copolymer which has a conjugated diene block (i, reading on c1) with a 1,2 vinyl bond content of 20 mol% or less at both ends and a conjugated diene polymer block (ii, reading on c2) with a 1,2 vinyl bond content of 25 to 95 mol%; and thus reading on claimed component C.  See paragraphs 34-35 of Horasawa for evidence.
Thus, the difference between Saita and the claimed invention is that one would have to select CEBC from the finite list of about 15 compatibilizers for claimed component C.  See paragraph 20.  The selection of CEBC would yield predictable results (computerizing the composition).  
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  It is noted that there are a finite number of recognized solutions in the broader disclosure (paragraph 20 teaching CEBC in a list of about 15 compatibilizers) which the broader disclosure implies yields predictable results (compatibilizing the composition) and one would have pursued the solutions given that they are in the broader disclosure teaches that they are suitable.  In light of the discussion above, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to prepare any of the compositions suggested by Saita including ones with CEBC and thus reading on claimed component C because it is both taught as suitable.


Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,153,704 (herein Kodama).
As to claims 7, Kodama discloses a composition comprising an ethylene alpha olefin copolymer rubber, reading on claimed component A.  See col. 2, lines 30-40 and examples.  The composition also comprises crystalline thermoplastic resins such as ethylene resin and propylene (alpha olefin) resin.  See col. 4, lines 15-35 and examples.  The composition also comprises hydrogenated diene polymer.  See col. 7, line 43.  
The hydrogenated diene polymer (CEBC) is exemplified as “Dynaron 6200P”.  See col. 10, lines 32-35.  Applicant admits in the paragraph bridging pages 28-29 of the originally filed specification that:

    PNG
    media_image1.png
    187
    623
    media_image1.png
    Greyscale

Thus, Dynaron 6200P reads on claimed component C.
Kodama teaches that the compositions are for gaskets, seals, water proof sheets, external parts of vehicles and the like.  However, Kodama is silent on weather strips.  While not specifically, reciting for a “weather strip material”, the limitation in the preamble is a recitation of intended use, which is given little patentable weight. See MPEP 2111.02.   In the instant case, the composition is substantially similar and is capable of being utilized in weather strip materials.  
Thus, the difference between Kodama and the claimed composition is that Kodama teaches that either of component B or D are suitable, while the claimed invention requires both.   
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A). Specifically, as elucidated above, Kodama teaches either is suitable as the crystalline polymer.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to known methods to yield predictable results (a composition of polyolefins for films). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have combined the two of the polyolefins of Kodama and thereby arrive at the claimed invention because they are both taught as suitable polyolefins.  
As to claim 11, the hydrogenated diene polymer (CEBC) is exemplified as “Dynaron 6200P”.  See col. 10, lines 32-35.  This is the same block copolymer exemplified in the originally filed disclosure and it’s properties much naturally flow from utilizing the same polymer, including the claimed ratio of c1 and c2 blocks.

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,153,704 (herein Kodama) in view of US 6,323,286 (herein Kuramochi).
As to claim 1, Kodama discloses a composition comprising an ethylene alpha olefin copolymer rubber, reading on claimed component A.  See col. 2, lines 30-40 and examples.  The composition also comprises crystalline thermoplastic resins such as ethylene resin and propylene (alpha olefin) resin.  See col. 4, lines 15-35 and examples.  The composition also comprises hydrogenated diene polymer.  See col. 7, line 43.  
The hydrogenated diene polymer (CEBC) is exemplified as “Dynaron 6200P”.  See col. 10, lines 32-35.  Applicant admits in the paragraph bridging pages 28-29 of the originally filed specification that:

    PNG
    media_image1.png
    187
    623
    media_image1.png
    Greyscale

Thus, Dynaron 6200P reads on claimed component C.
Thus, the difference between Kodama and the claimed composition is that Kodama teaches that either of component B or D are suitable, while the claimed invention requires both.  However, 
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A). Specifically, as elucidated above, Kodama teaches either is suitable as the crystalline polymer.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to known methods to yield predictable results (a composition for weather strips). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have combined the two of the polyolefins of Kodama and thereby arrive at the claimed invention because they are both taught as suitable polyolefins.  
Kodama teaches that the compositions are for gaskets, seals, water proof sheets, external parts of vehicles and the like.  However, Kodama is silent on weather strips.
Kuramochi discloses similar compositions with crystalline polypropylene, rubber and/or olefin block copolymer (utilizing the same Dynaron 6200P).  See abstract and examples. Kuramochi discloses that the compositions are suitable for weather strips (material).  See col. 6, lines 1-13.
It would have been obvious at the time the invention was filed to have modified the composition of Kodama to be utilized for and to make a weather strip as suggested by Kuramochi because one would want to utilizing similar compositions for the same end-uses that Kuramochi teach as suitable.
As to claim 5, the hydrogenated diene polymer (CEBC) is exemplified as “Dynaron 6200P”.  See col. 10, lines 32-35.  This is the same block copolymer exemplified in the originally filed disclosure and it’s properties much naturally flow from utilizing the same polymer, including the claimed ratio of c1 and c2 blocks.
As to claim 6, as elucidated above, Kodama in view of Kuramochi teaches weather strips as claimed.  While not specifically reciting that the weather strip is utilized as a corner material, the skilled artisan would have been motivated to utilize the weather strip for applications generally suitable for weather strips, including materials such as windows and doors, which have corner material.


Claim(s) 1, 3, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0237922 (herein Miyakawa) as evidenced by US 2010/0068432 (herein Horasawa).  
As to claims 1, 3, 6-7 and 9, Miyakawa teaches similar compositions (paragraph 17-19) comprising ethylene alpha olefin rubber (paragraph 25, reading on claimed component A), diene block rubber (paragraph 30 reading on claimed component C) including hydrogenated crystalline ethylene block amorphous block (CEBC) copolymers (paragraph 51) and crystalline olefins such as polyethylene (reading on claimed component D) and polypropylene (reading on claimed component B, see paragraph 55 and 57).  The compositions are for weather strips.  See paragraph 1.  Specifically the weather strips are for the corner portion.  See paragraph 12 and figures.  Miyakawa discloses that the melting point of the crystalline polyolefin is typically 40 to 170 oC.  See paragraph 58.
As to component C, CEBC of Miyakawa is known to be a olefin block copolymer from a hydrogenation product of a block copolymer which has a conjugated diene block (i, reading on c1) with a 1,2 vinyl bond content of 20 mol% or less at both ends and a conjugated diene polymer block (ii, reading on c2) with a 1,2 vinyl bond content of 25 to 95 mol%; and thus reading on claimed component C.  See paragraphs 34-35 of Horasawa for evidence.
Thus, the difference between Miyakawa and the claimed composition is that Kodama teaches that either of component B (polypropylene) or D (polyethylene) are suitable, while the claimed invention requires both.   
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A). Specifically, as elucidated above, Miyakawa teaches either is suitable as the crystalline polymer.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to known methods to yield predictable results (a composition of composition for weather strips). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have combined the two of the polyolefins of Miyakawa and thereby arrive at the claimed invention because they are both taught as suitable polyolefins.  



Claim(s) 1, 3, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0135576 (herein Ono) as evidenced by US 2010/0068432 (herein Horasawa).  
As to claims 1, 3, 6-7 and 9, Ono discloses similar compositions comprising crystalline olefin resin, ethylene alpha olefin rubber, hydrogenated diene block rubber (see specifically CEBC in paragraph 95).  See abstract and examples.    The compositions are for weather seals (strips) including for corner (molding).  See paragraphs 120 and 121.  Specifically the crystalline polyolefin can be polypropylene or polyethylene.  See paragraph 44.  The molecular weight of the crystalline polymers are exemplified as 100,000.  See paragraph 142.  The melting point is preferably higher than oC. See paragraph 45.  
As to component C, CEBC of Ono is known to be a olefin block copolymer from a hydrogenation product of a block copolymer which has a conjugated diene block (i, reading on c1) with a 1,2 vinyl bond content of 20 mol% or less at both ends and a conjugated diene polymer block (ii, reading on c2) with a 1,2 vinyl bond content of 25 to 95 mol%; and thus reading on claimed component C.  See paragraphs 34-35 of Horasawa for evidence.
Thus, the difference between Ono and the claimed composition is that Kodama teaches that either of component B (polypropylene) or D (polyethylene) are suitable, while the claimed invention requires both.   
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A). Specifically, as elucidated above, Ono teaches either is suitable as the crystalline polymer.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to known methods to yield predictable results (a composition of composition for weather strips). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have combined the two of the polyolefins of Ono and thereby arrive at the claimed invention because they are both taught as suitable polyolefins.  

Claims 2, 4, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 8 limit the weight average molecular weight (Mw) of the polyethylene.  The prior art is silent on the Mw and when it is discussed is well above the claimed range.
The ranges in claims 4 and 10, the ranges are not taught or suggested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764